Illegal bird hunting in Malta (debate)
The next item is the oral question (Ο-0013/2007) by Marcin Libicki, on behalf of the Committee on Petitions, to the Commission on illegal bird hunting in Malta (Β6-0015/2007).
author. - (PL) Madam President, I chair the Committee on Petitions. For quite some time now, this committee has been dealing with the issue of reprehensible hunting of birds on Malta. We have received a petition from a number of bird protection associations with a combined membership of several hundred thousand individuals.
This hunting activity is reprehensible for three reasons. Firstly, because it takes place in the spring. Secondly, because traps are used. Thirdly, because it is done from motorboats on the sea.
There is very strong opposition to the hunting and the Committee on Petitions has recently received two thick volumes detailing the latest infringements of the principles on which hunting is supposed to be conducted. As you can see, there is a photograph of an osprey on the cover. The osprey is an endangered bird in Europe, yet it is being hunted and killed in Malta.
It should be borne in mind that the hunting expeditions described only target migrating birds. This is because no birds spend any length of time on Malta. These are all birds that fly enormous distances, often from southern Africa up to northern Europe or back. They land on Malta simply to rest a short while, only to die at the hands of the hunters.
Ladies and gentlemen, we have ascertained that most of the inhabitants of Malta are opposed to this hunting. The Committee on Petitions undertook a special fact finding mission to Malta last year to report on the situation. We formed the impression that only a small proportion of the population is involved in hunting. These people are, however, drawn from many different political parties and therefore enjoy the support of various politicians on both sides of the political divide. This means that although the hunting fraternity is only a small minority, it is in a strong position because it knows all the political parties will protect its interests. In other words, all the parties are prepared to back these hunters who are intent on killing birds.
We have learnt recently that the government now wishes to grant licences for spring hunting once again. It is the spring hunts that have the most detrimental effect on Malta's bird population, and in fact on the bird population of the whole of Europe because migratory birds are involved, as I said earlier. The repercussions are felt by bird populations across the whole continent. Malta is actually the least affected as no birds are permanently resident there.
Accordingly, I have addressed a question to the European Commission. The substance of the question is as follows. Despite the fact that the Commission has opened proceedings against Malta for failing to meet its obligations and despite the recommendation made by the Committee on Petitions following its fact finding mission in May of last year, the Government of Malta is preparing to award licences for hunting wild birds in the spring of 2007. This is consistent with the practice adopted by Malta every year since its accession to the European Union in 2004. The question is: what urgent action does the European Commission intend to take to convince the Maltese authorities to impose an effective ban on hunting wild birds, especially in the spring migration season? It should be remembered that many of these birds are threatened with extinction, including predators such as the osprey. How does the Commission intend to oblige the Government of Malta to honour the commitments it entered into? How does it intend to ensure that the directive on wild birds is adopted and suitably implemented in Malta?
I look forward to your response, Commissioner, as does the Committee on Petitions and indeed the whole House.
Μember of the Commission. (EL) Madam President, I should like to thank Mr Libicki for giving me an opportunity to formulate the Commission's position on bird hunting in Malta. This is a question of compliance with Community law.
The directive on the conservation of wild birds clearly bans the hunting of migratory birds returning to their rearing grounds, as contained in Annex ΙΙ to the directive. As Mr Libicki also said, this spring hunting is the worst form of hunting.
Article 9 of the directive makes provision for the facility for derogation on the part of the Member States. Nonetheless, this facility only applies under exceptional circumstances, subject to compliance with the very strict criteria laid down in that article. In such cases, there is basically only a facility to derogate if there is no other satisfactory solution.
In 2004, the Maltese Government decided to exercise the right to apply a derogation for hunting quail and turtle doves during their spring migration. Nonetheless, according to information passed to the Commission by the Maltese authorities, the derogation in question does not appear to comply with the preconditions laid down in the Birds Directive. More importantly, the Maltese authorities were unable to substantiate that there was no other satisfactory solution or that spring hunting was being carried out under conditions of strict surveillance. For these reasons, the Commission came to the conclusion that the derogation for 2004 was in breach of Articles 7 and 9 of the Birds Directive. In July 2006, infringement proceedings were started in accordance with Article 226 of the Treaty and the Commission has not yet received an official response from the Maltese authorities.
The matter under discussion concerns the derogation for the year 2004. Nonetheless, the Commission knows that Malta allowed spring hunting during the following years also, in other words in 2005 and 2006, and it would appear that it allowed it during this year, in 2007. The continuation of spring hunting in all these years, in breach of legislation, constitutes a systematic case of poor application of the Birds Directive. For this reason, in order to extend the subject of the current infringement proceedings, we intend to send the Maltese authorities a supplementary warning letter about what is now standard practice on the part of the Maltese authorities over the years since 2004. The Commission decision is expected to be taken at its meeting on 21 March. If Malta does not comply with the Birds Directive, the Commission will pursue the legal proceedings provided for to the end. Despite this, we have not yet reached this stage and I still hope that the Maltese authorities will comply with Community legislation. Within the limits of its competence, the Commission is taking and will continue to take the necessary measures, so that Malta, like every other Member State, complies with the Birds Directive.
on behalf of the PPE-DE Group. - (MT) I would like to begin by reminding everybody present in this House, and in particular the Commissioner, that, during the negotiations between Malta and the European Union, the European Commission recognised in writing that, following accession to the European Union, Malta would make use of a derogation to allow spring hunting. In fact, here in front of me I have the document dated 27 September 2002, proving this. The Commission is well aware that the negotiations with Malta were not easy because the decision on whether or not Malta should accede was one that concerned the whole country, yet, even so, Malta did not pursue its right to a derogation capriciously. I do not, therefore, expect the Commissioner to come here and say, on the first occasion that Malta applies to make use of its derogation, 'now you cannot use it'. How can the Commission have accepted in writing the use of a derogation during the negotiations and then, the first time it is to be used, say that this is not allowed? Moreover, how can the Commission say that there are alternatives to spring hunting? Why was this not said during the negotiations? These are the answers we expect from you, Commissioner.
I thoroughly agree with you that this derogation does not give hunters free rein, and I would like to inform you of a few measures that Malta is taking to deal with those who violate the hunting rules. First of all, only two species are allowed to be hunted in the spring. Before Malta's accession, 32 species were allowed to be hunted at that time of year; so we have reduced the number from thirty-two to two. Secondly, the spring hunting season has been shortened by 18 days. The third and most important point is that the penalties for those who break the rules have been increased to a fine of € 14 000, two years imprisonment and the permanent confiscation of hunting licences for repeat offenders; in other words, the second time round they are shown the red flag and sent off. I hope that the Commission acknowledges that these are positive steps forward. Unfortunately, the Commissioner has made no reference to them.
So let us condemn abuse of the rules, but those who do not break the rules should not be placed in the same camp as offenders. That is why I am opposed to those who, at the other extreme entirely, would like to ban hunting altogether. Moreover, and to conclude, the Commission must be careful, despite intense political pressure, not to ignore what was agreed on during the negotiations.
on behalf of the PSE Group. - (NL) Commissioner, as a Belgian Socialist Member of the European Parliament, taking part in this evening's debate means a great deal to me, not least because this debate is being held in response to a petition by the Belgian Royal Association for the Protection of Birds, which collected more than 20 000 signatures on the subject of the bird hunt on Malta.
This really is an international problem. In Malta, thousands of migratory birds are shot dead or captured every year. This is particularly bad since Malta is one of the few resting places for migratory birds when they cross the Mediterranean. After all, what is the use of European countries investing money and energy in protective measures in the framework of the Habitat and Bird Directive if those self-same birds are shot dead on their journey in other countries?
To my Maltese opposite numbers, I should like to say that, although it is true that Malta has acquired, until 2008, a number of transitional measures in the accession treaty, these measures only pertain to the capture of birds with a view to breeding them for the purpose of preserving the species. These amount, in other words, to animal protection measures. Under no circumstances does this transitional measure allow for migratory bird hunting in the spring. In its notification, the Commission has made it clear that Malta is, in this case, riding roughshod over the Bird Directive, and that exceptions cannot be made for it.
Moreover, Mr Libicki's report of June 2006 of the inquiry task force of the Committee on Petitions denounces the way in which migratory birds are hunted down on a large scale, and concludes that the derogation from the Bird Directive, which Malta decided on off its own bat, should lapse. I therefore think that it is of the utmost importance for this House to support the Commission in the procedure and to convince Malta to respect the Birds Directive and therefore not allow migratory bird hunting to take place this spring. This case could, in fact, prove vital should the Birds Directive be found to be being infringed elsewhere in the European Union.
on behalf of the Verts/ALE Group. - (ES) Madam President, we are dealing with an issue that is very important in terms of protecting the environment, but also in terms of ensuring the proper application of Community law.
Today we are practically in the spring and hunting is still going on in Malta. Illegal hunters have taken over a significant portion of the country's territory. The Directive on wild birds is blatantly being violated while the Maltese authorities remain entirely passive.
The hunters, protected by the government, are even resorting to violence. Three Maltese journalists have been hospitalised after being brutally attacked by hunters while simply doing their jobs alongside people who were protesting against this illegal practice.
However, the majority of Maltese society is opposed to spring hunting. According to a recent poll, more than 80% of Maltese people are against this illegal practice. Even Malta's hotel and restaurant owners are against it, because they say that it is bad for tourism and bad for the economy.
Why is the Maltese Government determined to protect this illegal and barbaric practice? Only the Maltese 'Democratic Alternative' party - the Greens - is defending Community law in Malta. The Maltese Government is demonstrating a scandalous lack of adherence to the European Treaty that it signed very recently, before joining the European Union. How can that be?
We call upon the Commission to act firmly and decisively in the face of this challenge to Community law.
(MT) The resolution before us today threatens to set a very serious and dangerous precedent. It suggests that an agreement already approved by the European Union, this Parliament and the Maltese people in a referendum and general election should be broken. This resolution has implications beyond support for, or opposition to, hunting because, if it goes through, we will then be sending out the message to all Europeans that the European Union does not keep its word. Resolutions of this kind undermine the credibility of the European institutions. What guarantee do we have, as Maltese, that the European Union will keep its word regarding the rest of the negotiations? What guarantee does any European have that the European Union will continue to honour the outcome of the negotiations carried out with his or her country?
Parliament's political groups have every right to put forward their agendas. However, this has to take place within the correct parameters, and no agreement can be broken for the simple reason that there are some people with different political agendas. If there is anyone opposed to illegal hunting, that person is myself. I am also the first to condemn the violent acts that took place in the protest march in Malta. However, if we are going to talk about barbaric acts committed in European Union countries, I need only mention what goes on in Spain or Italy, which are examples of countries elsewhere in the European Union in which illegal hunting takes place. I therefore say, let us fight illegal hunting in the European Union by all means, but let us fight it in the whole of the European Union and not just pick on Malta.
What was promised to us during the negotiations must remain valid, and I urge all my fellow Members, including those who are not members of my political group, to commit themselves to protecting that which, by right, belongs to the European citizen. I would like to quote my fellow Member, Mr Schultz, Chairman of the Socialist Group in the European Parliament who, this very morning, albeit in a different context, stated that we must honour every agreement that we sign. This must also apply in Malta's case. We must therefore respect what was agreed on.
(MT) We believe that all the Member States' governments, including Malta's, are obliged to ensure that environmental regulations, including those on hunting, conform to the Union's directives, accession treaties and every other treaty that was signed. We also agree that the authorities' duty is to ensure that these directives and laws are observed by everyone, and we cannot in any way condone the practice of illegal hunting. To this end, one of the amendments proposed by the Socialist Group in the European Parliament requests a more transparent approach and proposes that the Commission and the Maltese Government publish their technical positions on the subject, including the minutes of the decisions taken in meetings that have taken place or that will take place.
This becomes more relevant if one recalls that, before Malta's accession to the European Union, the Maltese Government had stated that, together with the European Commission, it had negotiated a derogation regarding the issue of spring hunting. Although other political forces and the civil society sector had expressed serious concerns regarding the Maltese government's interpretation of the use of this derogation, the European Commission chose, for reasons known only to itself, to keep silent and adopt an ambiguous stance. Unfortunately, this has only added to further confusion over the matter. Had there, at the time, been more transparency on both sides, this would have led to less ambivalence and less likelihood of Maltese society being unjustly burdened with financial repercussions. This is also a credibility issue.
(MT) It is clearer than ever before that the Maltese Government deceived environmentalists, hunters and trappers when, prior to Malta's accession to the European Union, it tried to give the impression that it had managed to achieve everything for everyone. Environmental regulations have to conform to the directives of the European Union and to the terms of the accession treaty. This is clear and we, for our part, have been stressing this for a long time. The Maltese Government, I repeat, has misled the people.
However, ladies and gentlemen of the Commission, before you nod in agreement, it must be said that the blame is partly yours. Before the referendum took place, when the Maltese Government went around proclaiming loudly that it had an agreement with you regarding spring hunting, you chose to keep quiet. When the Labour Party, ourselves and a few environmentalist and hunting associations expressed doubts about this so-called achievement, you remained silent - although many of you had been to Malta. The least the Maltese government and the Commission can do now is to publish their technical positions because it is not enough simply to claim that everything that was discussed was made public. There are certain documents that, up to this day, we cannot find, search as we may. There are references to them, but it is like trying to tackle an enormous maze. These documents must be made available to everyone, and the minutes of every meeting, past and future, must be published, including those of the recent meeting in Brussels, from which everyone emerged claiming victory. I simply cannot understand how everybody can emerge victorious from the same meeting. Ultimately, however, if these minutes are not published, then those who have been misleading people will continue to do so.
(MT) Undoubtedly, even now, the Commission is clearly stating that there is a breach of European law. My fellow Members from the other party are claiming that there is a letter stating that the government can make use of a derogation. It is therefore little wonder that everybody is feeling rather confused, considering that we are only a handful of people in this House and yet we cannot agree on the facts. As my two colleagues in the Socialist Group in the European Parliament pointed out, there is a need for more transparency and, at the very least, a need to agree on the facts. The problem is that, in actual fact, there is ambiguity and confusion. However, this was not caused accidentally. Rather, I believe that this state of affairs has remained muddled because, although, for hunters and trappers, hunting is a passion and, for BirdLife Malta, it is the subject of a mission, at the end of the day it is a political issue. It is about who will get the votes from those sectors that could actually decide the outcome of a referendum or a general election. Like my fellow Members who spoke before me, I therefore ask that the facts of the negotiation agreements between Malta and Europe be set out and explained as clearly as possible and in such a way that all the parties involved are aware of them. To conclude, I would like to say that, if we cannot even agree on the facts, there is little hope of our agreeing on a solution to the problem.
Μember of the Commission. (EL) Madam President, even though votes have wings and fly from one party to another, I am interested in the question of illegal hunting rather than in the question of votes.
I think that it is impossible that the honourable members do not know the answers to the questions they have already asked. They know that whatever has been agreed for the integration of countries into the European Union is public knowledge. There are no secret agreements and I am certain that the honourable members know this full well, because they have been in the European Parliament for two years now. Consequently, I cannot understand exactly what these secret documents are. There is no mystery here. Everything that has been agreed is public knowledge. For Malta it was agreed that there would be a transitional period on the question of bird trapping. There is no agreement on anything else.
As far as the derogations are concerned, the right to request a derogation is granted in Article 9 to all the Member States. Malta too can request a derogation under the provisions of Article 9. Malta did not request a derogation, it simply made a derogation on its own, we took it to Court and we have been waiting for it to respond since July 2006. It has still not sent us a reply.
Mr President, the Commission welcomes the active intervention of Parliament's Committee on Petitions. The visit by the members of the Committee on Petitions to Malta in May 2006 was fruitful and the report on the visit confirms that, in this instance, the Commission and the European Parliament are of the same opinion.
The Commission used the infringement procedure because the Maltese authorities are still allowing spring hunting, in breach of Community legislation. Malta is clearly behaving in breach. It started with the derogation in the 2004 hunting season and continued in subsequent years and, to all appearances, it is continuing this year.
For the Commission, the priority is to prevent systematic and generalised infringement of Community legislation on birds. That is why we intend - as I said earlier - to extend the existing infringement proceedings pending for the 2004 case to the general infringing practices of Malta. In this way, we shall be in a position to address and prevent future infringements; this will happen at the Commission meeting on 21 March.
As far as the present situation is concerned, on 28, 29 and 30 March a Commission delegation will travel to Malta to discuss the case in greater detail. Explanations will be requested from the competent national authorities and it will be made clear to them that they must comply with Community legislation without delay. If the Maltese authorities stick to their guns, the Commission will proceed to the next state of the procedure, which is to issue a reasoned opinion, and it will be able to take recourse to the Court of Justice straight afterwards.
The procedure which the Commission can follow - for any case, I am not just talking about Malta - is, within the framework of the main referral and, once the reasoned opinion has been issued in accordance with Article 228, to seek an injunction ordering the Member State to stop its infringing behaviour. The Court may issue an injunction if it finds that there is an urgent need to prevent irreparable damage as a result of blatant infringement of Community law for which there is prima facie evidence.
In Malta's case, the Commission would have been unable to seek an injunction before now, without first extending - as I said earlier it was going to do - the subject of the 2004 case so that it also covered subsequent years (2005, 2006 and, possibly, 2007). The Court would have dismissed the request, given that the risk of irreparable damage would already have passed. The application for an injunction would have been dead letter, given that it would have only referred to the infringement in 2004. It is for precisely this reason - from a legal point of view and in order to prevent future infringements - that we felt it advisable that the current proceedings should be extended at the Commission meeting on 21 March.
I trust that, with the visit by senior officials from the Environment DG, the Maltese authorities will be persuaded to comply fully with the provisions of Community legislation.
I have received seven motions for a resolution in accordance with Rule 108 (5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12.30 p.m.